Exhibit 10.1 Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in placed marked “[***]” and has been field separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Request. CONTRACT Between Hughes Network Systems, LLC And Space Systems/Loral, Inc. for the Hughes Jupiter Satellite Program June 8, 2009 The attached Contract and information contained therein are confidential and proprietary to Space Systems/Loral, Inc. and Hughes Network Systems, LLC and shall not be published or disclosed to any third party except as permitted by the terms and conditions of this Contract. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. TABLE OF CONTENTS Article Page Table of Contents i Preamble 1 Recitals 2 Article 1 - Definitions 3 Article 2 - Scope of Work 13 Article 3 - Deliverable Items and Delivery Schedule 15 Article 4 - Price 18 Article 5 - Payments 20 Article 6 - Purchaser-Furnished Items 24 Article 7 - Compliance With U.S Laws and Directives 26 Article 8 - Access to Work-in-Progress 29 Article 9 - Satellite Pre-Shipment Review (SPSR) and Delivery 33 Article 10 - Acceptance of Satellite, Launch Support and Mission Support Services and In-Orbit Test 37 Article 11 - Acceptance Inspection for Deliverable Items Other Than the Satellite 38 Article 12 - Transfer of Title and Risk of Loss 43 Article 13 - Orbital Performance Incentives 46 Article 14 - Corrective Measures in the Satellite and Other Deliverable Items 52 Article 15 - Representations and Warranties 53 Article 16 - Changes 60 Article 17 - Force Majeure 62 Article 18 - Purchaser Delay of Work 63 Article 19 - Intellectual Property Indemnity 64 Article 20 - Indemnification 66 Article 21 - Termination for Convenience 69 Article 22 - Liquidated Damages 72 Article 23 - Termination for Default 73 Article 24 - Options 77 Article 25 - Dispute Resolution 80 Article 26 - Inter-Party Waiver of Liability for a Launch 83 Article 27 - Limitation of Liability 85 Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. i Article 28 - Disclosure and Handling of Proprietary Information 87 Article 29 - Contract Technology Escrow 90 Article 30 - Public Release of Information 91 Article 31 - Notices 92 Article 32 - Risk Management Services 94 Article 33 - Order of Precedence 97 Article 34 - General 98 Article 35 - Ground Storage Article 36 –[***] Article 37 - Contractor Personnel Article 38 - Subcontracts Article 39 - Intellectual Property Article 40 - Financing Requirements Article 41 - Security Interest LIST OF EXHIBITS Exhibit AStatement of Work Exhibit BSatellite Performance Specification Exhibit CProduct Assurance Plan Exhibit DSatellite Test Plan Exhibit EPrice and Payment Plan Exhibit FEscrow Agreement Exhibit G[***] Exhibit H[***] Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. ii PREAMBLE This Contract is entered into effective as of June 8, 2009 (the “Effective Date of Contract” or “EDC”), by and between Hughes Network Systems, LLC (“Hughes”), a limited liability company organized and existing under the laws of the state of Delaware, having an office and place of business at 11717 Exploration Lane, Germantown, Maryland 20876 (hereinafter referred to as “Purchaser”), and Space Systems/Loral, Inc., a corporation organized and existing under the laws of the state of Delaware, having an office and place of business at 3825 Fabian Way, Palo Alto, CA 94303-4604 (hereafter referred to as “Contractor”, and Purchaser and Contractor are hereafter referred to collectively as the “Parties” or individually as a “Party”), regarding the Hughes Jupiter Satellite program. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 1 RECITALS WHEREAS, Purchaser desires to procure a communications Satellite, Satellite Control Facilities, Launch Support Services, Mission Support Services, Training services and other items and services to the extent and subject to the terms and conditions set forth herein, and WHEREAS, Contractor is willing to furnish such Satellite, Satellite Control Facilities, Launch Support Services, Mission Support Services, Training services and other items and services to the extent of and subject to the terms and conditions set forth herein, in consideration of the price and other valid consideration. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and intending to be legally bound, the Parties agree as follows: Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 2 Article 1 - DEFINITIONS Capitalized terms used and not otherwise defined herein shall have the following meanings: “Acceptance” (i) with respect to the Satellite shall be as provided in Article 10, and (ii) with respect to any Deliverable Item other than the Satellite shall be as provided in Article 11. “Actual Costs” shall mean Contractor’s direct and actual costs incurred as determined in accordance with Contractor’s standard accounting practices uniformly applied, including allocated G&A and overhead, but excluding profit, margin, mark-up, or other fees. “Affiliate” means, with respect to an entity, any other entity, directly or indirectly, Controlling or Controlled by or under common Control with such first named entity. “Article” means an article of this Contract. “Attachment(s)” means any and all attachment(s) that are attached hereto or to any Exhibit and incorporated herein or therein, as may be amended from time to time in accordance with the terms hereof. “Attributable to Purchaser” has the meaning set forth in Article 13.8. “Business Day” means any day other than a Saturday, Sunday or any other day on which national banks are authorized to be closed in New York City, New York. “Candidate Launch Vehicles” means a launch vehicle compatible with the Satellite, including Ariane 5 ECA (dual launch configuration), Proton/Breeze M, Sea Launch, and Atlas V 431 launch vehicles. [***] “Component” means any unit, system, subsystem, or piece of equipment or hardware or software to be employed on the Satellite or SCF Baseband TC&R Equipment. “Contract” means the terms and conditions (Preamble, Recitals and Articles) of this executed contract, its Exhibits and its Attachment(s) as set forth in Articles Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 3 2.1 and 33, as may be amended from time to time in accordance with the terms hereof. [***] “Contractor Intellectual Property” means all Intellectual Property owned by Contractor and provided to Purchaser in connection with this Contract (before or after EDC), including the Deliverable Data and Software, and all Intellectual Property Rights related thereto.Contractor Intellectual Property shall also include any derivatives, improvements or modifications of the Contractor Intellectual Property made by or on behalf of Purchaser or Contractor thereto; except for derivatives, improvements or modifications that can be used by Purchaser without infringing or violating the pre-existing Contractor Intellectual Property Rights. “Contractor” has the meaning set forth in the Preamble and any successor or assignee permitted hereunder. “Control” and its derivatives mean, with respect to an entity, (i) the legal, beneficial, or equitable ownership, directly or indirectly, of fifty percent (50%) or more of the capital stock (or other ownership interest if not a corporation) of such entity ordinarily having voting rights, or (ii) the power to direct, directly or indirectly, the management policies of such entity, whether through the ownership of voting stock, by contract, or otherwise. “Cure Letter” has the meaning set forth in Article 9.1.8. “Daily Rate” has the meaning set forth in Article 13.2. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 4 “Defect” means (a) with respect to the Satellite, the SCF Baseband TC&R Equipment, and Satellite Unique Ground Products, any defect or nonconformance in design, material or workmanship, or failure to meet or perform in accordance with the applicable specifications of this Contract; or (b) with respect to any Deliverable Data or Deliverable Services, any failure to meet the applicable specifications or requirements set forth in this Contract in Articles 15.2.3 or 15.2.4, as applicable. “Deliverable Data” means the data and documentation required to be delivered to Purchaser as specified in Article 3.1 and Exhibit A, Statement of Work, Section 5.7. “Deliverable Item” means any of the items or services listed in Article 3.1, as may be amended from time to time in accordance with the terms hereof and, collectively, the “Deliverable Items.” “Deliverable Services” means those services listed in Article 3.1, as may be amended from time to time in accordance with the terms hereof. “Delivery” has the meaning set forth in Article 3.2. “Dispute” has the meaning set forth in Article 25. “Effective Date of Contract” or “EDC” is the date set forth in the Preamble. “Escrow Agreement” has the meaning set forth in Article 29.1.1. “Exhibit(s)” means the exhibit(s) identified in Article 2.1 and attached hereto and incorporated herein, as may be amended from time to time in accordance with the terms hereof. “Exploit” means with regard to Contractor Intellectual Property to use such Intellectual Property (1) to launch, use, operate and maintain the Satellite(s), to encumber or otherwise burden or dispose of each Satellite as an asset of Purchaser, and to sell, offer for sale, lease, market and rent capacity on, market and provide services with respect to, and otherwise obtain the benefits of, the Satellite(s), and, (2) to use, operate, reproduce, modify and maintain, as applicable, or to encumber or otherwise burden or dispose of, Deliverable Items in carrying out Purchaser’s business related to the Satellite(s). Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 5 Reserved. “FCC” means the Federal Communications Commission or any successor agency or governmental authority. “Financing Entity” means any one or more of Purchaser’s sources of financing or funding related to Purchaser’s acquisition of the Satellite or any portion of the Work hereunder, which has been specifically identified in a written notification to Contractor. “Firm Fixed Price” has the meaning set forth in Article 4.1. “Force Majeure” has the meaning set forth in Article 17. “Future Orbital Performance Incentives” as of any date means that the Orbital Performance Incentives that could potentially be earned after such date until the end of the nominal Orbital Performance Incentive Period (assuming the Satellite operates in a manner that would allow Contractor to earn Orbital Performance Incentives under Article 13). “Ground Insurance” has the meaning set forth in Article 32.4. “Ground Storage” means that period where the Satellite is held on the ground for an extended period prior to Launch. [***] [***] “In-Orbit Testing” or “IOT” means the testing of the Satellite in-orbit in accordance with Exhibit D, Satellite Test Plan. “IOT Complete Date” has the meaning set forth in Article 10.3. [***] has the meaning set forth in Article 19.1 “Integration Activities” has the meaning set forth in Article 3.3. “Intellectual Property” means all designs, techniques, analyses, methods, concepts, formulae, layouts, software, inventions (whether or not patented or patentable), discoveries, improvements, processes, ideas, technical data and documentation, technical information, engineering, manufacturing and other drawings, specifications and similar matter in which an Intellectual Property Right Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 6 subsists regardless of whether any of the foregoing has been reduced to writing or practice. “Intellectual Property Claim” has the meaning set forth in Article 19. “Intellectual Property Right(s)” means all common law and statutory proprietary rights with respect to Intellectual Property, including patent, patent application, patent registration, copyright, trademark, service mark, trade secret, mask work rights, data rights, moral rights and similar rights existing from time to time under the intellectual property laws of the United States, any state or foreign jurisdiction, or international treaty regime regardless of whether such rights exist as of the date hereof or arise or are acquired at any time in the future. “Intentional Ignition” means, with respect to the Satellite, the start of the ignition process of the Launch Vehicle for the purpose of Launch, which is the time at which the command signal is sent to the Launch Vehicle.This definition shall be modified to reflect the definition of “intentional ignition” in the Launch Services Agreement applicable to Launch of the Satellite. “Launch” means, with respect to the Satellite, Intentional Ignition followed by lift-off.This definition shall be modified to incorporate the definition of "launch" from the Launch Services Agreement applicable to the Launch of the Satellite. “Launch and In-Orbit Insurance Policy” has the meaning set forth in Article 32.1. “Launch Agency” means the third party provider of the Launch Services responsible for the Launch of the Satellite. “Launch Services” means those services, including the provision of a Launch Vehicle, to be provided by the Launch Agency for the Launch of the Satellite pursuant to the Launch Services Agreement. “Launch Services Agreement” or “LSA” means the contract between the Purchaser and the Launch Agency that provides for the Launch Services for the Satellite. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 7 “Launch Site” means the location that will be used by the Launch Agency for purposes of launching the Satellite, except in the case of Sea Launch it shall mean the home port located in Long Beach, CA. “Launch Support” or “Launch Support Services” means those services specified in Exhibit A, Statement of Work to be provided by Contractor in support of Launch Services. “Launch Support Products” means the Launch Support Products set forth in Exhibit A, Statement of Work, Section 5.6. “Launch Vehicle” means the launch vehicle used to Launch the Satellite. “Losses” has the meaning set forth in Article 20.1. “Major Subcontract” and “Major Subcontractors” have the meanings set forth in Article 38.1. “Milestone” means a portion of the Work upon completion of which a payment is to be made in accordance with Exhibit E, Price and Payment Plan.Orbital Performance Incentives shall not constitute a Milestone. “Mission Support Services” means the orbit-raising, IOT and related services specified in Exhibit A, Statement of Work, to be performed by Contractor for the Satellite. [***] [***] has the meaning set forth in Article 24. “NSP” means "not separately priced" and included in the Firm Fixed Price. “Orbital Performance Incentive Period” means, with respect to the Satellite, the period commencing on the day following the IOT Complete Date for such Satellite and ending on the last day of the Satellite Stated Life. “Orbital Performance Incentives” means, with respect to the Satellite, an amount equal to [***], which may be earned by Contractor based on in-orbit performance of such Satellite as set forth in Article 13. “Orbital Storage” means, with respect to the Satellite, any period of time of intentional non-use by Purchaser of such Satellite after the IOT Complete Date Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 8 provided that such Satellite has been placed into orbit and is capable of performing in accordance with Exhibit B, Satellite Performance Specification. “Paragraph” means a paragraph under any Article hereof or section in an Exhibit or Attachment. “Partial Loss”means, with respect to the Satellite on or after Intentional Ignition, that Transponder Failures have occurred, but the Satellite is not a Total Loss. “Party” or “Parties” means Purchaser, Contractor or both, as the context requires. “Payment Plan” means the payment plan for the applicable Deliverable Item, as set forth in Exhibit E, Price and Payment Plan, as may be amended from time to time in accordance with the terms hereof. “Performance Specification” means the applicable performance specification for the Satellite or other Deliverable Item, as appropriate, in the context of the applicable clause, as such specification may be amended from time to time in accordance with the terms hereof. “Preamble” means the preamble section of this Contract. “PMO” means the Purchaser’s program management office to be designated by Purchaser. “Product Assurance Plan” means the product assurance plan attached as Exhibit C, as may be amended from time to time in accordance with the terms hereof. “Proprietary Information” has the meaning set forth in Article 28. “Purchaser” has the meaning set forth in the Preamble and any successor or assignee permitted hereunder. “Purchaser Associates” has the meaning set forth in Article 8.1. “Purchaser Delay” has the meaning set forth in Article 18. “Purchaser Intellectual Property” means all Intellectual Property owned by Purchaser and provided to Contractor in connection with this Contract (before or after EDC), including all such Purchaser provided Intellectual Property contained Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 9 [***], and all Intellectual Property Rights related thereto.Purchaser Intellectual Property shall also include any derivatives, improvements or modifications of the Purchaser Intellectual Property made by or on behalf of Purchaser or Contractor thereto; except for derivatives, improvements or modifications that can be used by Contractor without infringing or violating the pre-existing Purchaser Intellectual Property Rights. “Recitals” means the recitals section of this Contract. “Required SPSR Complete Date” has the meaning as set forth in Article 22.1. “Satellite” or “Satellites” means any one or more of the communications satellites that is or are to be manufactured by Contractor and to be delivered to Purchaser pursuant to this Contract. “Satellite Anomaly” means, with respect to the Satellite in-orbit, a condition or occurrence that has or may have a material adverse impact on the Satellite Stated Life or performance of such Satellite. “Satellite Performance Specification” or “Performance Specification” means the Satellite performance specification attached as Exhibit B, as may be amended from time to time in accordance with the terms hereof. “Satellite Pre-Shipment Review” or “SPSR” has the meaning set forth in Article 9. “Satellite Test Plan” means the Satellite test plan attached as Exhibit D, as may be amended from time to time in accordance with the terms hereof. “Satellite Unique Ground Products” means the DSS and the flight dynamics information as defined in Exhibit A, Statement of Work, Section 5.5. “Satellite Stated Life” or “Satellite Mission Life” means, with respect to the Satellite, the contracted-for life of [***] for such Satellite, commencing upon the IOT Complete Date for such Satellite. “Selected Launch Vehicle” has the meaning set forth in Article 3.3. “Satellite Control Facility (SCF) Baseband TC&R Equipment” means the SCF and TC&R equipment as defined in Exhibit A, Statement of Work, Section 5.2. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 10 “Software” means the machine readable computer programs (including firmware, files, databases, interfaces, documentation and other materials related thereto, and any third party Software sublicensed by Contractor), as such Software is revised, upgraded, updated, corrected, modified, and enhanced from time-to-time and provided to Purchaser pursuant to this Contract. “SPSR Complete Date” has the meaning set forth in Article 9.1.6. “Statement of Work” or “SOW” means the statement of work attached as Exhibit A as may be amended from time to time in accordance with the terms hereof. “Subcontract” means a contract or purchase order awarded by Contractor to a Subcontractor or a contract or purchase order awarded by a Subcontractor at any tier for performance of any Work. “Subcontractor” means any person or business entity that has been awarded a Subcontract. “Technical Assistance Agreement” has the meaning set forth in section 120.22 of the U.S. International Traffic in Arms Regulations, 22 CFR Parts 120 - 130. “Terminated Ignition” means that, following the time when the electronic signal is sent to command the opening of any first stage propellant valves, the first stage engines of the Launch Vehicle are shut down for any reason before the hold down mechanism is released and the Launch pad is declared safe by the Launch Agency.This definition shall be modified to incorporate the definition of "terminated ignition" from the Launch Service Agreement applicable to the Launch of the Satellite and/or any launch insurance policy placed by Purchaser (in accordance with Article 12.1). “Total Loss” means with respect to the Satellite on or after Intentional Ignition (i) the complete loss, destruction or failure of such Satellite, or (ii) as defined in Purchaser’s Launch and In-Orbit Insurance Policy in place at the time of Launch if defined differently therein (including Constructive Total Loss as defined therein). “Training” means the training to be provided by Contractor in accordance with Exhibit A, Statement of Work. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 11 “Transponder” means any one of the primary [***] Ka-Band connections ([***]) in the forward direction together with a corresponding [***] Ka-Band connection ([***]) in the return direction as specified in Section 3 of Exhibit B, Satellite Performance Specification.A Transponder receives signals from a single gateway beam and radiates those signals to a single user beam in the forward direction, and the same Transponder receives signals from that same user beam and radiates those signals to that same gateway beam in the return direction. “Transponder Failure” means the failure of a Transponder, for reasons not Attributable to Purchaser, at any time to meet any of the following requirements of Exhibit B, Satellite Performance Specifications: [***]. [***]. [***]. [***]. [***]. “UCC” means the Uniform Commercial Code as in effect in the State of New York, as it may be amended from time to time. “Work” means all design, development, construction, manufacturing, labor, and services, including tests to be performed, and any and all Deliverable Items, including the Satellite, SCF Baseband TC&R Equipment, Satellite Unique Ground Products, Deliverable Data, Mission Support Services, Launch Support Services, Training, and equipment, materials, articles, matters, services, and things to be furnished and rights to be transferred to Purchaser under this Contract. Use or disclosure of the data contained on this sheet is subject to the restriction on the title page. 12 Article 2 - SCOPE OF WORK Provision of Services and Materials Contractor shall provide Purchaser with the Deliverable Items completed in all respects in accordance with the provisions of this Contract.Without limiting the generality of the foregoing Contractor shall provide the necessary personnel, material, services, and facilities to design, manufacture, test and ship one (1) Satellite, together with all other Deliverable Items referred to in Article 3.1 and listed in Exhibit A, Statement of Work.Contractor shall furnish and perform the Work in accordance with the provisions of this Contract, including the following Exhibits, which are attached hereto and made a part hereof: Exhibit A, Statement of Work, dated as of EDC. Exhibit B, Satellite Performance Specification, dated as of EDC. Exhibit C, Product Assurance Plan, dated as of EDC. Exhibit D, Satellite Test Plan, dated as of EDC. Exhibit E, Price and Payment Plan, dated as of EDC. Exhibit F, Escrow Agreement, dated as of EDC Exhibit G, [***] Exhbiit H, [***] Cooperation with Launch Agency Contractor shall provide all reasonably necessary assistance to, and shall fully communicate and cooperate with, the Launch Agency so as to ensure successful, on-time completion of the Work and integration of the Satellite with the Launch Vehicle and the provision of the Launch
